DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “wherein the polymer binder contains at least one adipic acid ester.” However, claim 2 contains the limitation “wherein the polymer binder is a copolymer of vinyl pyrrolidone and of vinyl acetate.” Since the binder is required to be exclusively a copolymer of vinyl pyrrolidone and vinyl acetate it is unclear how it could also include adipic acid ester. In efforts to further the prosecution the limitation of claim 1 will be interpreted as “wherein the impregnation layer comprises at least one adipic acid ester,” and the limitation of claim 2 will be interpreted as “wherein the polymer binder consists of a copolymer of vinyl pyrrolidone and of vinyl acetate.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-7 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2008/0241494 to Ardiff in view of GB-825,893 to Thompson & Co..
Regarding Claims 1, 3-7 and 12-16
	Ardiff teaches a flexible material comprising a web of aramid fibers and a polymer binder to form a first impregnation layer (Ardiff, abstract, paragraph [0081]). Ardiff teaches that a sheet of fabric is from 50 to 1,000 gsm and that the resin is impregnated in an amount of 2 to 50% which therefore overlaps the claimed range of between 250 and 400 gsm (Id., paragraphs [0063] and [0065]). Ardiff teaches that multiple layers may be included and that a nylon carrier layer may be used as well meeting the limitations of a fibrous textile substrate and a second impregnation layer being located between the web of fibers and the fibrous textile substrate having a constitution similar to the first impregnation layer. (Id., table 1, paragraph [0087]). Ardiff teaches additional polymer coatings such as acrylic polymers may be included in the first impregnation layer which meets the limitation of a varnish (Id., paragraph [0035]). 
	Ardiff does not teach the inclusion of an adipic acid ester. However, Thompson teaches a polymer composition comprising vinyl chloride and/or vinyl acetate copolymers (taught by Ardiff as being suitable resin components, [0034]), and plasticizers of phthalic and adipic acid esters (Thompson, abstract, page 2, lines 10-31). Thompson teaches that this combination of plasticizers may be used in the manufacture of threads, bands, films, foils, sheets, plates, blocks and cable coverings, and that products incorporating said plasticizers exhibit better tensile strength and lower volatility than the prior art compositions (Id., page 2, lines 10-35). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form . 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786